DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election of the species of the combination of cg02066936 and cg16929393 in the reply filed on 28 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
3. 	Claims 1-15 are pending.
	Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-9 read on the elected invention and have been examined herein to the extent that the claims read on the elected species of the combination of cg02066936 and cg16929393. Claims 1-9 encompass the non-elected subject matter of the additionally recited combinations of CpG loci.  Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 



Information Disclosure Statement
4. In the information disclosure statement (IDS) submitted on 19 February 2021 has been considered. However, references 7, 12, 14 and 17 have been lined through because the references do not include a date of publication (e.g., a date of mailing) as required by 37 CFR 1.98(b)(5). See MPEP § 609.05.  
Specification
5. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See, for example, p. 14, line 8 of the specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
6. Claims 2-9 are objected to because these dependent claims improperly utilize the article “A” in referring to the prior claim (e.g., “A method according to claim”). The preamble of claims 2-9 should be amended to recite the article “The” (e.g., “The method according to claim...”).
Improper Markush Grouping Rejection
7. Claims 1-9 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative 
	The Markush groupings of the CpG loci listed in claims 1-9 and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that a Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common 
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each CpG loci has a different chemical structure in that it is located at different location in the genome and is flanked by different nucleotide sequences.  Note that the meaning of the CpG loci – e.g., cg02066936 - can only be understood in terms of the nucleotides which flank this nucleotide / methylation site.  Without the information regarding the flanking nucleotides, the recited CpG loci are arbitrary and meaningless. The only structural similarity shared by the methylation sites is that they consist of a cytosine or 5’-methylcytosine. The fact that the CpG loci consist of a cytosine or 5’-methylcytosine adjacent to a guanine per se does not support a conclusion that they have a common single structural similarity because the structure of comprising cytosine 
Further, the recited methylation sites do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that methylation sites behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited CpG loci possess the common property of being indicative of the effect of sun protection products on sun exposure.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  
In particular, this rejection may be obviated by amendment of claim 1 to recite “(b) observing cytosine methylation of at least two CpG loci, wherein the at least two CpG loci include cg02066936 and cg16929393, so that information useful to determine the effect of the use of sun protection products is obtained.”

Claim Rejections - 35 USC § 101
8.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between methylation status of CpG loci in skin cells and the effect of sun protection products on sun exposure. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require “observing” cytosine methylation. Neither the specification nor the claims set forth a limiting definition for “observing” and the claims do not set forth how “observing” is accomplished. While the claims recite obtaining genomic DNA from skin cells of an individual, the claims do not require using the obtained genomic DNA in any particular type of laboratory assay to “observe” the methylation of cytosines in CpGs in the genomic DNA. As broadly recited, the “observing” step encompasses reading information in a database or report to thereby ascertain whether a cytosine in a CpG loci is methylated. Such “observing” thereby encompasses processes that may be performed mentally and thus is an abstract idea.
The claims also require using the obtained information to “determine” the effect of the use of sun protection products on the skin of an individual. Neither the specification nor the claims set forth a limiting definition for "to determine" and the claims do not set forth how the determining is accomplished. The broadest reasonable interpretation of the “to determine” step is that this step may be accomplished by critical 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of obtaining genomic DNA and determining the methylation status of CpGs in the genomic DNA are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of obtaining genomic DNA and determining the methylation status of CpGs in the genomic DNA are recited at a high degree of generality, covering any method for obtaining genomic DNA and determining the methylation status of CpG loci. Methods of obtaining genomic DNA and determining the methylation status of CpG loci were well-known, routine and conventional in the prior art. See, e.g., Vandiver et al (Genome Biology. 2015. 16:80, p. 1-15; cited in the restriction requirement of 1/10/22) which teaches that it was well-known and 
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03.

	Claims 2-9 are indefinite and confusing because each of claims 2-9 recite steps of obtaining genomic DNA and observing cytosine methylation of at least two CpG loci. It is not clear as to whether the obtaining and observing steps are performed in addition to the obtaining and observing steps recited in claim 1, from which claims 2-9 depend and if so what would be the relevance of repeating these steps. Alternatively, it is unclear as to whether the claims intend to further define the obtaining and observing steps over those steps recited in claim 1. However, with respect the elected species claims 2-9 are not in fact further limiting from claim 1, from which they depend.  Accordingly, with respect to the elected species, it is unclear as to how claims 2-9 further limit the method of claim 1. 
Claim Rejections - 35 USC § 102
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandiver et al (Genome Biology. 2015. 16:80, p. 1-15; cited in the restriction requirement of 1/10/22) as evidenced by NCBI GEO Accession No. GSE52980 (23 March 2015, available via URL: <.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSE52980>, 6 pages), NCBI GEO Accession No. GSM1255769 (23 March 2015, available via URL: < ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSM1255769 >, 5 pages).
Vandiver teaches a method for obtaining information regarding the methylation status of CpG loci in individuals comprising a) obtaining genomic DNA from skin cells that include epidermal skin cells from a subject; and b) assaying the genomic DNA to determine if cytosine methylation occurs at CpG loci using the Infinium HumanMethylation450 BeadChip array (e.g. p. 5, col. 2 and p. 11, col. 2 to p. 12). It is stated that the methylation results obtained therein are available in GEO under 
Accordingly, Vandiver teaches a method for obtaining information regarding the methylation status of CpG loci in individuals comprising a) obtaining genomic DNA from skin cells that include epidermal skin cells from a subject; and b) assaying the genomic DNA to determine if cytosine methylation occurs at CpG loci cg0206693 and cg16929393. Since the CpG loci of Vandiver are the same as the CpG loci claimed, these CpG loci also provide information that would be useful for determining the effect of the use of sun protection products on chronic skin exposure. 
Note that the present claims recite only an intended use of the information obtained and do not actually require using the information to determine the effect of using sun protection products on chronic sun exposed skin of a patient based on the detection of the methylation status of the CpG loci. Since the information obtained by Vandiver is the same as that obtained by the presently claimed methods, the information has the property that it can be used in the same manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634